           Case 2:18-cv-01025-GMN-CWH Document 19 Filed 01/28/19 Page 1 of 3



     Mathew K. Higbee, Esq.
1    SBN 11158
     HIGBEE & ASSOCIATES
2    2445 Fire Mesa Street., Suite 150
     Las Vegas, NV 89128
3
     (714) 617-8300
4
     Alyson J. Dykes, Esq.
5    CA SBN 319835
     Admitted pro hac vice
6    Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
7    Corona, CA 92880
     (657) 500-4317
8
     Attorneys for Plaintiff,
9    Emanuelle Jocson

10
                                  UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12
     EMMANUELLE JOCSON,                             )
13                                                  )   Case No. 2:18-cv-01025-GMN-CWH
                    Plaintiffs,                     )
14                                                  )
            v.                                      )   Chief Judge Gloria M. Navarro
15                                                  )   Magistrate Judge Carl W. Hoffman
     CAPITAL ONE BANK (USA) N.A.,                   )
16                                                  )
                    Defendant.                      )   NOTICE OF SETTLEMENT
17                                                  )
                                                    )
18                                                  )
                                                    )
19                                                  )
20

21
                                      NOTICE OF SETTLEMENT
22
            Plaintiff EMMANUELLE JOCSON notifies this Court that Plaintiff and Defendant
23
     CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in this matter and
24
     are in the process of completing the final settlement documents and filing the appropriate dismissal
25
                                                    -1-


                                         NOTICE OF SETTLEMENT
           Case 2:18-cv-01025-GMN-CWH Document 19 Filed 01/28/19 Page 2 of 3



     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
1
     related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
2
                                Respectfully submitted the 28th day of January 2019.
3

4
                                                           By: /s/ Alyson J. Dykes
5
                                                           Alyson J. Dykes
                                                           Admitted pro hac vice
6
                                                           The Law Offices of Jeffrey Lohman, P.C.
                                                           4740 Green River Road, Suite 310
7
                                                           Corona, California 92880
                                                           T: (657) 500-4317
8
                                                           E: Alysond@jlohman.com
                                                           Attorney for Plaintiff,
9
                                                           EMMANUELLE JOCSON

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                    -2-


                                        NOTICE OF SETTLEMENT
          Case 2:18-cv-01025-GMN-CWH Document 19 Filed 01/28/19 Page 3 of 3




1
                                    CERTIFICATE OF SERVICE
2
            I certify that on January 28, 2019 I filed Plaintiff Emmanuel Jocson’s Notice of
3
     Settlement using the CM/ECF system, which will provide notice to the following:
4

5
     Taylor Anello, Esq.
6    Nevada Bar No. 12881
     DICKINSON WRIGHT PLLC
7
     8363 West Sunset Road, Suite 200
8
     Las Vegas, Nevada 89113-2210
     Tel: (702) 550-4400
9    Email: tanello@dickson-wright.com
     Attorney for Defendant
10   Capital One Bank (USA) N.A.
                                                 /s/ Alyson J. Dykes
11                                               Alyson J. Dykes
                                                 The Law Offices of Jeffrey Lohman, P.C.
12                                               4740 Green River Road, Suite 310
                                                 Corona, California 92880
13                                               T: (657) 500-4317
                                                 E: Alysond@jlohman.com
14                                               Attorney for Plaintiff,
                                                 EMMANUELLE JOCSON
15

16

17

18

19

20

21

22

23

24

25
                                                   -3-


                                      NOTICE OF SETTLEMENT
